IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00260-CR
 
Christopher Lee Phillips,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 85th District Court
Brazos County, Texas
Trial Court No. 08-01833-CRF-85
 

ORDER





 
            The reporter’s record in this appeal
was originally due on August 3, 2009.  Tex.
R. App. P. 35.2(a).  Two reporters were responsible for the preparation
of this record.  The first reporter received an extension of time to September 30, 2009 to file the record.  On that date, the Court received a notice from the
first reporter explaining that she could not file the reporter’s record because
the second reporter had not completed her portion of the reporter’s record. 
Both reporters received an extension to November 5, 2009 to file the record.  No reporter’s record was filed.  On January 5, 2010, the Court received a request for extension of time from the second reporter, Helen Wooten.  The request
was granted, and the date to file the reporter’s record was extended until February 11, 2010.  Meanwhile, on January 22, 2010, the portion of the reporter’s record from the first reporter was received.  
            The portion of the reporter’s record
from Helen Wooten was not filed.  On March 24, 2010, the Clerk of this Court notified Wooten that her portion of the reporter’s record had not been filed and
that she had previously indicated it would be filed by February 11, 2010.  Wooten was given 10 days to contact the Court.  On April 5, 2010, Wooten requested another extension of time to file her portion of the reporter’s record.  The
request was granted and the date to file her portion of the reporter’s record
was extended to May 3, 2010.  Wooten was warned that if the record was not
filed by May 3, 2010, the matter would be referred to the Court.  Wooten’s portion
of the reporter’s record was not filed.
            We abated this appeal on June 2, 2010 to the trial court so that the trial court could determine a date certain by
which Wooten’s portion of the reporter’s record would be filed.  By written
order, the trial court relayed that Wooten assured the trial court the record
would be filed with this Court by Friday, June 25, 2010.  The trial court also recommended that this Court grant Wooten one last extension of time to
file her portion of the record to June 25, 2010.
            Accordingly, this appeal is
reinstated.
            The reporter, Helen Wooten, is ORDERED
to deliver her portion of the reporter’s record in this appeal into the hands
of either the Clerk or a Deputy Clerk of the Tenth Court of Appeals at 501
Washington, Suite 415, Waco, Texas by June 25, 2010, at 10:00 a.m. or to appear in person with her notes regarding this appeal and transcription
equipment, with or without an attorney, on that date and at that time for a
hearing before the justices of the Tenth Court of Appeals to explain why her
portion of the reporter’s record was not filed by that date.
            Failure
to file the reporter’s records as ordered herein or to appear in person for the
hearing will result in the issuance of an order to show cause why the reporter,
the Hon. Helen Wooten, should not be held in contempt of court for such failure.
            In addition to being mailed to the
representatives of the parties and trial court, the Clerk of this Court is
ordered to cause this Order to be delivered by courier receipted restricted
delivery, certified mail return receipt requested, and regular first class mail
to:
Hon.
Helen Wooten
Waldrip
& Wooten Court Reporting
209
S. Keechi, Suite 102
Fairfield, Texas  75840
                                                
                                                                        PER
CURIAM
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Order
issued and filed June 23, 2010
Publish